Execution Version

INCREASE OF COMMITMENTS,  SECOND AMENDMENT TO CREDIT AGREEMENT AND FIRST
AMENDMENT TO GUARANTIES

 

This INCREASE OF COMMITMENTS,  SECOND AMENDMENT TO CREDIT AGREEMENT AND FIRST
AMENDMENT TO GUARANTIES (this “Increase and Amendment Agreement”) dated as of
July 15,  2019, is among TRANSOCEAN INC., a Cayman Islands exempted company (the
“Borrower”), CITIBANK, N.A., as administrative agent for the Lenders (as defined
below) under the Credit Agreement (the “Administrative Agent”), the Additional
Lender (as defined below), the other Lenders party hereto, each Issuing Bank (as
defined in the Credit Agreement) and, solely for purposes of Sections 3 through
13 hereof, Transocean Ltd., a Swiss corporation (“Holdings”), each other
Guarantor (as defined in the Credit Agreement described below) party hereto and
each other Transaction Party (as defined in the Credit Agreement) party hereto.

INTRODUCTION

 

A.The Borrower, the Administrative Agent, Citibank, N.A., in its capacity as
collateral agent, and the lenders  party thereto from time to time (the
“Lenders”) are parties to that certain Credit Agreement dated as of June 22,
2018 (as amended, restated, supplemented or otherwise modified from time to time
prior to the date hereof, the “Credit Agreement”;  capitalized terms used but
not otherwise defined herein shall have the meanings ascribed to such terms in
the Credit Agreement as amended hereby).

B.Pursuant to Section 2.17 of the Credit Agreement, the Borrower has requested,
and the Administrative Agent and each Issuing Bank have agreed that The Standard
Bank of South Africa Limited, an Eligible Assignee that is not currently an
existing Lender  (in such capacity, the  “Additional Lender”), assume the
obligations of a Lender under the Credit Agreement and the Additional Lender has
agreed to provide Commitments (“Additional Commitments”) under the Credit
Agreement on, and subject to the occurrence of, the Second Amendment Effective
Date (as defined below) and has executed and delivered this Increase and
Amendment Agreement as an Additional Lender.

C.The parties hereto desire to introduce several amendments to the Credit
Documents, each such amendment to become effective on the Second Amendment
Effective Date.

NOW, THEREFORE, in consideration of the premises and the mutual covenants,
representations, and warranties contained herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

Section 1. Defined Terms; Other Definitional Provisions.    The definitions of
terms herein shall apply equally to the singular and plural forms
defined.  Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.  The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”.  The word “will” shall be construed to have the same meaning and
effect as the word “shall”.  Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement,

 



 

instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or modifications set forth herein or in
the Credit Documents), (b) any reference herein to any Person shall be construed
to include such Person’s successors and assigns, (c) the words “herein”,
“hereof” and “hereunder”, and words of similar import, shall be construed to
refer to this Increase and Amendment Agreement in its entirety and not to any
particular provision hereof, (d) all references herein to Sections and Annexes
shall be construed to refer to Sections of, and Annexes to, this Increase and
Amendment Agreement, (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including intellectual property, cash,
securities, accounts and contract rights, (f) with respect to the determination
of any period of time, the word “from” means “from and including” and the word
“to” means “to but excluding” and (g) reference to any law, rule or regulation
means such as amended, modified, codified or reenacted, in whole or in part, and
in effect from time to time.

Section 2. Increase of Commitments.    

(a) Subject to the occurrence of the Second Amendment Effective Date, the
Additional Lender hereby agrees (i) to provide Additional Commitments such that,
after giving effect to such Additional Commitments, such Additional Lender has a
Commitment in the amount set forth on Annex A attached hereto and (ii) to make
one or more Revolving Loans and purchase participations in L/C Obligations in an
aggregate amount not to exceed its Commitment.

(b) The Additional Commitments provided pursuant to this Increase and Amendment
Agreement will constitute Commitments under, and as defined in, the Credit
Agreement and are in addition to the Commitments under the Credit Agreement in
effect immediately prior to the effectiveness of this Increase and Amendment
Agreement. The Additional Lender, the Borrower,  the Administrative Agent and
each Issuing Bank each acknowledge and agree that, upon the incurrence of Loans
pursuant to the Additional Commitments provided under this Increase and
Amendment Agreement and Section 2.17 of the Credit Agreement, such Loans will
constitute Revolving Loans for all purposes of the Credit Agreement and the
other Credit Documents.

(c) The Additional Lender (a) represents,  warrants and agrees that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Increase and Amendment Agreement and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.10(a) of the
Credit Agreement (subject to such consents, if any, as may be required under
Section 10.10(a) of the Credit Agreement), (iii) from and after the Second
Amendment Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by the rights under the Credit Agreement and either it,
or the Person exercising discretion in making its decision to acquire the rights
under the Credit Agreement, is experienced in acquiring assets of such type, (v)
it has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the financial statements referred
to in Section 5.8 of the Credit Agreement and the most recent financial
statements delivered pursuant to Section 6.6 of the Credit Agreement, as
applicable, and such other documents and information as it deems appropriate to
make its own credit analysis and

-2-



 

decision to enter into this Increase and Amendment Agreement, (vi) it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Increase and
Amendment Agreement, and (vii) it has provided to the Administrative Agent any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement (including, without limitation, such documentation as may be
applicable to such Additional Lender pursuant to Section 3.3(g) or 10.10(e) of
the Credit Agreement), duly completed and executed by the Additional Lender; and
(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Credit Documents are required to be performed by it as a
Lender.

(d) On and after the Second Amendment Effective Date, the Additional Lender (x)
will be obligated to make Revolving Loans and purchase participations in L/C
Obligations in such amounts as will not cause its Revolving Credit Exposure at
any time to exceed its aggregate Commitment (after giving effect to its
Additional Commitment) on the terms, and subject to the conditions, set forth in
the Credit Agreement, (y) will be obligated to make Revolving Loans on the
terms, and subject to the conditions, set forth in the Credit Agreement, and (z)
has the rights and obligations of a Lender under the Credit Agreement and the
other Credit Documents. On the Second Amendment Effective Date, the outstanding
amount of all Revolving Loans, and the participations of the Lenders in all
outstanding L/C Obligations shall be reallocated among the Lenders in accordance
with their respective Commitments (after giving effect to the Additional
Commitments contemplated hereby) and Applicable Percentages as provided in
Section 2.17 of the Credit Agreement.

(e) The Borrower acknowledges and agrees that it will be liable, to the extent
of its applicable Borrowings, for all Obligations with respect to
each Additional Commitment including, without limitation, any Loans made
pursuant thereto.  Each Transaction Party acknowledges and agrees that all
Obligations with respect to the Additional Commitments including, without
limitation, any Loans made pursuant thereto, will be secured as set forth in the
Collateral Documents and guaranteed as set forth in the Guaranty Agreements and
Guaranty Supplements.

(f) The Lenders and the Issuing Banks acknowledge and agree that the procedural
requirements set forth in Section 2.17 of the Credit Agreement have been met in
connection with this Increase and Amendment Agreement and, to the extent such
procedures have not been followed, waive such requirements and consent to and
ratify the Borrower’s and the Administrative Agent’s  actions in connection with
this Increase and Amendment Agreement.

Section 3. Amendments.    

(a) Effective on and as of the Second Amendment Effective Date, the Credit
Agreement is, subject to the satisfaction or waiver of the conditions precedent
set forth in Section 5 hereof, hereby amended as follows:



-3-



 

(i) The definition of “Alternative Currency” in Section 1.1 of the Credit
Agreement is hereby amended and restated  to read in its entirety as follows:

“Alternative Currency” means any of the following currencies:  Euro, Sterling,
Krone, Swiss Francs, Canadian Dollars, Brazilian Reals, or any other alternative
currency acceptable to the Required Lenders and each Issuing Bank issuing a
Letter of Credit in such other alternative currency.

(ii) The definition of “Consolidated Affiliates”  in Section 1.1 of the Credit
Agreement is hereby amended and restated  to read in its entirety as follows:

“Consolidated Affiliates” means those Affiliates of the Borrower that are not
(i) Subsidiaries of Holdings or the Borrower or (ii) SPVs, but are variable
interest entities whose accounts are consolidated with those of Holdings under
GAAP.

(iii) The definition of “Issuing Bank Agreement”  in Section 1.1 of the Credit
Agreement is hereby amended and restated  to read in its entirety as follows:

“Issuing Bank Agreement” means (i) with respect to any Initial Issuing Bank,
this Agreement, together with any other written agreement between such Issuing
Bank and the Borrower entered into after the Effective Date that limits the
total stated amounts and the currencies in which such Issuing Bank will issue
Letters of Credit, and (ii) with respect to any Issuing Bank designated as such
after the Effective Date in accordance with the terms of this Agreement, an
agreement that is in a form satisfactory to the Borrower and the Administrative
Agent, which has been executed by such Issuing Bank, the Borrower, and the
Administrative Agent.

(iv) Section 1.1 of the Credit Agreement is hereby amended to add the following
definitions in the correct alphabetical order:

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.

“Covered Entity” means any of the following:

(a)a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

(b)a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or



-4-



 

(c)a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).

“Covered Party” has the meaning assigned to such term in Section 10.26.

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

“QFC Credit Support” has the meaning assigned to such term in Section 10.26.

“Supported QFC” has the meaning assigned to such term in Section 10.26.

“U.S. Special Resolution Regime” has the meaning assigned to such term in
Section 10.26.

(v) Article I of the Credit Agreement is hereby amended to add the following new
Section 1.5 at the end thereof:

Section 1.5Divisions. For all purposes under the Credit Documents, in connection
with any division or plan of division under Delaware law (or any comparable
event under a different jurisdiction’s laws): (a) if any asset, right,
obligation or liability of any Person becomes the asset, right, obligation or
liability of a different Person, then it shall be deemed to have been
transferred from the original Person to the subsequent Person, and (b) if any
new Person comes into existence, such new Person shall be deemed to have been
organized on the first date of its existence by the holders of its Equity
Interests at such time.

(vi) Section 2.12(a) of the Credit Agreement is hereby amended to add “(or such
lower amount as the relevant Issuing Bank may approve in its sole discretion)”
following each reference to “$500,000” in such Section.

(vii) Section 2.12(a) of the Credit Agreement is hereby amended to replace the
reference to “$150,000,000” in such Section with a reference to “$300,000,000”.

(viii) Section 2.12(f) of the Credit Agreement is hereby amended to delete the
second sentence therefrom in its entirety and replace such sentence with the
following:

“The acceptance by a Lender or such Lender’s Affiliate of any appointment as an
Issuing Bank hereunder shall be evidenced by an Issuing Bank Agreement.” 

(ix) Sections 9.13(a) and 9.13 (b) of the Credit Agreement are hereby amended
and restated to read in their entirety as follows:

(a)Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender

-5-



 

party hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and each other Joint Lead Arranger and
their respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:

(i)such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments or this Agreement,

(ii)the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional, asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement,

(iii)(A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager”  (within the meaning of Part VI of PTE
84-14),  (B)  such  Qualified Professional Asset Manager made the investment
decision on behalf of such Lender to enter into, participate in, administer and
perform the Loans, the Commitments and this Agreement, (C) the entrance into,
participation in, administration of  and performance of the Loans, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement, or

(iv)such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender.

(b)In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and each other Lead Arranger and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower or any other Loan Party, that the Administrative Agent is not a
fiduciary with respect to the assets of such Lender  involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Commitments and this Agreement (including in connection with the reservation
or exercise of any rights by the

-6-



 

Administrative Agent under this Agreement, any Loan Document or any documents
related hereto or thereto).

(x) Article X of the Credit Agreement is hereby amended to add the following new
Section 10.26 at the end thereof:

Section 10.26Acknowledgment Regarding Any Supported QFCs.  To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for Swap
Contracts or any other agreement or instrument that is a QFC (such support “QFC
Credit Support” and each such QFC a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):

In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.

(xi) Schedule 1.1-C to the Credit Agreement is hereby amended and restated in
its entirety in the form set out on Annex B hereto.

(b) Effective on and as of the Second Amendment Effective Date, the Holdings
Guaranty Agreement is, subject to the satisfaction or waiver of the conditions
precedent set forth in Section 5 hereof, hereby amended to delete the phrase
“under the Credit Agreement, the Notes, and the other Credit Documents” from
Section 1 thereof.

(c) Effective on and as of the Second Amendment Effective Date, the Subsidiary
Guaranty Agreement is, subject to the satisfaction or waiver of the conditions
precedent set forth

-7-



 

in Section 5 hereof, hereby amended to delete the phrase “under the Credit
Agreement, the Notes, and the other Credit Documents” from Section 1 thereof.

Section 4. Representations and Warranties.    Each Transaction Party hereby
represents and warrants that,  immediately before and immediately after giving
effect to this Increase and Amendment Agreement: (a) the representations and
warranties made by such Transaction Party set forth in the Credit Agreement
(other than with respect to the representations and warranties set forth in
Sections 5.15 and 5.16 of the Credit Agreement) and in the other Credit
Documents (other than those that relate to the representations and warranties
set forth in Sections 5.15 and 5.16 of the Credit Agreement) are true and
correct in all material respects (or, as to any representations and warranties
that are otherwise qualified as to materiality or Material Adverse Effect, in
all respects) on the Second Amendment Effective Date, except to the extent any
such representation or warranty is stated to relate to an earlier date in which
case such representation and warranty shall be true and correct in all material
respects (or, as to any representations and warranties that are otherwise
qualified as to materiality or Material Adverse Effect, in all respects) on and
as of such earlier date; (b) no Default or Event of Default has occurred and is
continuing or would occur as a result of Additional Commitments immediately
after giving effect to this Increase and Amendment Agreement; (c) it has the
organizational power, capacity, and authority to execute, deliver and carry out
the terms and provisions of this Increase and Amendment Agreement and has taken
all necessary company action to authorize the execution, delivery, and
performance of this Increase and Amendment Agreement; (d) this Increase and
Amendment Agreement constitutes the legal, valid, and binding obligation of such
Transaction Party enforceable in accordance with its terms, except as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, or similar laws
affecting the rights of creditors generally and general principles of equity
(regardless of whether considered in a proceeding in equity or at law); and (e)
all material consents and approvals of, and filings and registrations with, all
government agencies, authorities or instrumentalities required to have been
obtained by such Transaction Party in connection with the execution, delivery
and performance of this Increase and Amendment Agreement have been obtained and
are in full force and effect.

Section 5. Conditions to Effectiveness.    The Additional Commitments and
amendments set forth in this Increase and Amendment Agreement shall become
effective on the date first set forth above (the “Second Amendment Effective
Date”) when each of the conditions set forth in this Section 5 shall have been
satisfied:

(a) the Administrative Agent shall have received counterparts of this Increase
and Amendment Agreement, duly executed and delivered on behalf of (i) Borrower,
(ii)  the Lenders, (iii) each Issuing Bank, (iv) the Additional Lender, (vi)
Holdings, (vii) each other Guarantor and (viii) each other Transaction Party;

(b) as of the Second Amendment Effective Date, no Default or Event of Default
shall have occurred and be continuing, or would occur immediately after giving
effect to the transactions contemplated by this Increase and Amendment
Agreement;

(c) each of the representations and warranties of the Transaction Parties set
forth in Section 4 shall be true and correct in all material respects (or, as to
any representations and warranties that are otherwise qualified as to
materiality or Material Adverse Effect, in all respects)

-8-



 

on the Second Amendment Effective Date, except to the extent any such
representation or warranty is stated to relate to an earlier date in which case
such representation and warranty shall be true and correct in all material
respects (or, as to any representations and warranties that are otherwise
qualified as to materiality or Material Adverse Effect, in all respects) on and
as of such earlier date;

(d) the Administrative Agent shall have received a duly completed and executed
Note for the Additional Lender to the extent requested prior to the Second
Amendment Effective Date as provided in Section 2.8(e) of the Credit Agreement;

(e) the Administrative Agent shall have received a certificate of the President,
a Vice-President or the Chief Executive Officer of the Borrower dated the Second
Amendment Effective Date and certifying as to the satisfaction of the conditions
set forth in Section 5(b) and (c) of this Increase and Amendment Agreement;

(f) the Administrative Agent shall have received certificates of the secretary
or an assistant secretary of each Transaction Party containing specimen
signatures (or certifying as to specimen signatures previously provided to the
Administrative Agent) of the persons authorized to execute Credit Documents on
such Transaction Party’s behalf or any other documents provided for herein or
therein, together with (x) copies of resolutions of the board of directors or
other appropriate governing body of such Transaction Party authorizing the
execution and delivery of this Increase and Amendment Agreement and the other
Credit Documents to which such Transaction Party is a party (or certifying as to
resolutions of such governing body previously provided to the Administrative
Agent), (y) copies of such Transaction Party’s memorandum of association and
articles of association or other organizational documents filed in its
jurisdiction of incorporation, and bylaws and other governing documents, if any,
of such Transaction Party (or certifying as to such documents previously
provided to the Administrative Agent), and (z) a certificate of incorporation or
organization and a certificate of good standing (or their equivalents), to the
extent applicable in the relevant jurisdiction, from the appropriate
Governmental Authority of such Transaction Party’s jurisdiction of incorporation
or organization;

(g) the Administrative Agent shall have received favorable written opinions
(addressed to the Administrative Agent, the Collateral Agent, the Lenders and
the Issuing Banks and dated as of the Second Amendment Effective Date) of Baker
Botts LLP, New York counsel for the Transaction Parties covering such matters
with respect to the Transaction Parties, this Increase and Amendment Agreement
and any other Credit Documents coming into effect on the Second Amendment
Effective Date, and the transactions contemplated by such Credit Documents, as
the Administrative Agent shall reasonably request;

(h) the Administrative Agent shall have received all fees payable to the
Administrative Agent and the Additional Lender that the Borrower has agreed to
pay in connection with this Increase and Amendment Agreement; and

(i) to the extent required to be paid by the Borrower pursuant to Section 10.13
of the Credit Agreement, the Administrative Agent (or its counsel) shall have
received, to the extent invoiced no later than two Business Days prior to the
Second Amendment Effective Date, payment

-9-



 

of all out-of-pocket expenses incurred in connection with the preparation,
negotiation and execution of this Increase and Amendment Agreement.

Section 6. Acknowledgments and Agreements.    

(a) Each Transaction Party acknowledges that on the date hereof all outstanding
Secured Obligations are payable in accordance with their terms (except as
limited by applicable bankruptcy, insolvency, reorganization, moratorium, or
similar laws affecting the rights of creditors generally and general principles
of equity, regardless of whether considered in a proceeding in equity or at
law).  Each Transaction Party, the Administrative Agent, and each other party
hereto does hereby adopt, ratify, and confirm the Credit Agreement, and
acknowledges and agrees that the Credit Agreement, is and remains in full force
and effect, and each Transaction Party acknowledges and agrees that its
respective liabilities and obligations under the Credit Agreement and the other
Credit Documents it is a party to are not impaired in any respect by this
Increase and Amendment Agreement.

(b) This Increase and Amendment Agreement is a Credit Document for the purposes
of the provisions of the other Credit Documents.

(c) The Administrative Agent, the Issuing Bank, and the Lenders hereby expressly
reserve all of their rights, remedies, and claims under the Credit Documents. 
Other than as expressly set forth herein, nothing herein shall constitute a
waiver or relinquishment of (i) any Default or Event of Default under any of the
Credit Documents, (ii) any of the agreements, terms, or conditions contained in
any of the Credit Documents, (iii) any rights or remedies of the Administrative
Agent, the Issuing Bank, or any Lender with respect to the Credit Documents, or
(iv) the rights of the Administrative Agent, the Collateral Agent, the Issuing
Bank, or any Lender to collect the full amounts owing to them under the Credit
Documents.

Section 7. Reaffirmation of Guaranty.    Each Guarantor hereby ratifies,
confirms, acknowledges, and agrees that its obligations under the Guaranty
Agreements, as applicable, are in full force and effect and that such Guarantor
continues to unconditionally and irrevocably guarantee the full and punctual
payment, when due, whether at stated maturity or earlier by acceleration or
otherwise, all of the Guaranteed Obligations, as such Guaranteed Obligations may
have been amended, extended, and increased by this Increase and Amendment
Agreement, and its execution and delivery of this Increase and Amendment
Agreement does not indicate or establish an approval or consent requirement by
such Guarantor under the Guaranty or the Guaranty Agreement, as applicable, in
connection with the execution and delivery of amendments, consents, or waivers
to the Credit Agreement, the Notes, or any of the other Credit Documents.

Section 8. Reaffirmation of Collateral Documents.  Each Transaction Party (a) is
party to certain Collateral Documents securing the Secured Obligations, (b)
reaffirms the terms of and its obligations (and the security interests granted
by it) under each Collateral Document to which it is a party, and agrees that
each such Collateral Document will continue in full force and effect to secure
the Secured Obligations, as amended hereby, and (c) acknowledges, represents,
warrants, and agrees that the Liens and security interests granted by it
pursuant to the Collateral Documents  to which it is a party are valid,
enforceable, and subsisting, and the Collateral Documents create a Lien on and
security interest in the Collateral (subject to the Permitted Liens)

-10-



 

to secure the Secured Obligations, and such Liens and security interests are
perfected in accordance with the Credit Documents.

Section 9. Counterparts.    This Increase and Amendment Agreement may be signed
in any number of counterparts, each of which shall be an original and all of
which, taken together, constitute a single instrument.  This Increase and
Amendment Agreement may be executed by facsimile or other electronic signature
acceptable to the Administrative Agent (it being agreed signatures delivered via
.pdf copies pursuant to electronic mail are acceptable) and all such signatures
shall be effective as originals.

Section 10. Successors and Assigns.    This Increase and Amendment Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted pursuant to the Credit Agreement.

Section 11. Invalidity.    In the event that any one or more of the provisions
contained in this Increase and Amendment Agreement shall for any reason be held
invalid, illegal, or unenforceable in any respect, such invalidity, illegality,
or unenforceability shall not affect any other provision of this Increase and
Amendment Agreement.

Section 12. Governing Law.    THIS INCREASE AND AMENDMENT AGREEMENT AND ANY
CLAIMS, CONTROVERSY, DISPUTE, OR CAUSE OF ACTION (WHETHER IN CONTRACT, TORT, OR
OTHERWISE) BASED UPON, ARISING OUT OF, OR RELATING TO THIS INCREASE AND
AMENDMENT AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. SECTION
10.14 OF THE CREDIT AGREEMENT IS INCORPORATED HEREIN BY REFERENCE AS IF SET
FORTH HEREIN IN ITS ENTIRETY AND SHALL APPLY MUTATIS MUTANDIS TO THIS INCREASE
AND AMENDMENT AGREEMENT.

Section 13. Entire Agreement.  THIS INCREASE AND AMENDMENT AGREEMENT AND THE
OTHER CREDIT DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES HERETO
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES HERETO.  THERE ARE NO UNWRITTEN AGREEMENTS AMONG
THE PARTIES HERETO.

[Signature pages follow.]

 



-11-



 

EXECUTED to be effective as of the date first above written.

BORROWER:

 

TRANSOCEAN INC.

 

By: /s/ C. Stephen McFadin_

Name: C. Stephen McFadin

Title:  President

 

 



Signature Page to Second Incease and Amendment Agreement

(Transocean Inc.)



 

Solely for purposes of Sections 3 through 13:

 

GUARANTORS:

 

 

TRANSOCEAN LTD.

 

By: /s/ Stephen Hayes

Name: Stephen Hayes

Title:  Senior Vice President – Tax and Asset Management

 

TRANSOCEAN ASSET HOLDINGS 1 LIMITED

 

By: /s/ C. Stephen McFadin_

Name: C. Stephen McFadin

Title:  President

 

TRANSOCEAN ASSET HOLDINGS 2  LIMITED

 

By: /s/ C. Stephen McFadin_

Name: C. Stephen McFadin

Title:  President

 

TRANSOCEAN ASSET HOLDINGS 3  LIMITED

 

By: /s/ C. Stephen McFadin_

Name: C. Stephen McFadin

Title:  President

 

TRITON VOYAGER ASSET LEASING GMBH

 

By: /s/ Stephen Hayes

Name: Stephen Hayes

Title:  Managing Director

 

 

TRANSOCEAN BARENTS ASA

 

By: /s/ Iain Inglis

Name: Iain Inglis 

Title:  Authorized Signatory

 



Signature Page to Second Incease and Amendment Agreement

(Transocean Inc.)



 

 

TRANSOCEAN SPITSBERGEN ASA

 

By: /s/ Iain Inglis

Name: Iain Inglis

Title:  Authorized Signatory

 

TRANSOCEAN SKYROS LIMITED

 

By: /s/ C. Stephen McFadin_

Name: C. Stephen McFadin

Title:  President 

 

TRANSOCEAN VOYAGER 2 LIMITED

 

By: /s/ C. Stephen McFadin_

Name: C. Stephen McFadin

Title:  President 

 

 





Signature Page to Second Incease and Amendment Agreement

(Transocean Inc.)



 

Solely for purposes of Sections 3 through 13:

 

OTHER TRANSACTION PARTIES:

 

TRANSOCEAN OFFSHORE DEEPWATER DRILLING INC.

 

By: /s/ R. Thaddeus Vayda

Name: R. Thaddeus Vayda

Title:  Vice President

 

TRANSOCEAN CANADA DRILLING SERVICES LTD.

 

By: /s/ Daniel Haslam

Name: Daniel Haslam

Title:  President

 

GLOBALSANTAFE INTERNATIONAL DRILLING CORPORATION

 

By: /s/ C. Stephen McFadin_

Name: C. Stephen McFadin

Title:  President 

 

TRANSOCEAN NORWAY OPERATIONS AS

 

By: /s/ Iain Inglis

Name: Iain Inglis

Title:  Authorized Signatory

 

TRANSOCEAN SERVICES AS

 

By: /s/ Iain Inglis

Name: Iain Inglis

Title:  Authorized Signatory 

 



Signature Page to Second Incease and Amendment Agreement

(Transocean Inc.)



 

TRANSOCEAN HOLDINGS 1 LIMITED

 

 

By: /s/ C. Stephen McFadin_

Name: C. Stephen McFadin

Title:  President

 

 

TRANSOCEAN HOLDINGS 2 LIMITED

 

By: /s/ C. Stephen McFadin_

Name: C. Stephen McFadin

Title:  President

 

 

TRANSOCEAN HOLDINGS 3 LIMITED

 

By: /s/ C. Stephen McFadin_

Name: C. Stephen McFadin

Title:  President 

 

 

TRITON NAUTILUS VAGYONKEZELO KFT

 

By: /s/ Attila Urbanovics       /s/ Trevor Tessendorf

Name: Attila UrbanovicsTrevor Tessendorf

Title:  Managing Director   Managing Director

 

 

OCEAN RIG CUBANGO OPERATIONS INC.

 

By: /s/ C. Stephen McFadin_

Name: C. Stephen McFadin

Title:  President 

 

DRILLSHIP SKYROS OWNERS INC.

 

By: /s/ C. Stephen McFadin_

Name: C. Stephen McFadin

Title:  President

 



Signature Page to Second Incease and Amendment Agreement

(Transocean Inc.)



 

ADMINISTRATIVE AGENT/ISSUING BANKS/LENDERS:

 

CITIBANK, N.A., as Administrative Agent and Issuing Bank

 

 

 

By: /s/ Maureen Maroney

Name: Maureen Maroney

Title:   Vice President

Signature Page to Second Increase and Amendedment Agreement

(Transocean Inc.)



 

Wells Fargo Bank, National Association, as a Lender and as an Issuing Bank

 

 

 

By: /s/ Michael Janak

Name: Michael Janak

Title:  Managing Director



Signature Page to Second Increase and Amendedment Agreement

(Transocean Inc.)



 

DNB Capital LLC, as a Lender 

 

 

 

By: /s/ Philippe Wulfers

Name: Philippe Wulfers 

Title:   First Vice President

 

 

By: /s/ Jessika Larsson

Name: Jessika Larsson

Title:   Vice President

Signature Page to Second Increase and Amendedment Agreement

(Transocean Inc.)



 

DNB Bank asa, new york branch, as an Issuing Bank

 

 

 

By: /s/ Philippe Wulfers

Name: Philippe Wulfers 

Title:   First Vice President

 

 

By: /s/ Jessika Larsson

Name: Jessika Larsson

Title:   Vice President

Signature Page to Second Increase and Amendedment Agreement

(Transocean Inc.)



 

Goldman Sachs Bank USA, as a Lender 

 

 

 

By: /s/ Jamie Minieri

Name: Jamie Minieri

Title:   Authorized Signatory



Signature Page to Second Increase and Amendedment Agreement

(Transocean Inc.)



 

Morgan Stanley Senior Funding, Inc., as a Lender

 

 

 

By: /s/ Megan Kushner

Name: Megan Kushner

Title:   Vice President



Signature Page to Second Increase and Amendedment Agreement

(Transocean Inc.)



 

Crédit Agricole Corporate and Investment Bank, as a Lender and as an Issuing
Bank

 

 

 

By: /s/ Page Dillehunt

Name: Page Dillehunt

Title:   Managing Director

 

 

By: /s/ Michael D. Willis

Name: Michael D. Willis

Title:   Managing Director

Signature Page to Second Increase and Amendedment Agreement

(Transocean Inc.)



 

Skandinaviska Enskilda Banken AB (publ), as a Lender 

 

 

 

By: /s/ Glenn Nergaard

Name: Glenn Nergaard

Title:   Country CFO

 

 

By: /s/ Per Olav Bucher-Johannessen

Name: Per Olav Bucher-Johannessen

Title:

Signature Page to Second Increase and Amendedment Agreement

(Transocean Inc.)



 

SpareBank 1 SR-Bank ASA, as a Lender 

 

 

 

By: /s/ Sandra Schippers

Name: Sandra Schippers

Title:   Senior Credit Analyst



Signature Page to Second Increase and Amendedment Agreement

(Transocean Inc.)



 

Citicorp North America, Inc., as a Lender

 

 

 

By: /s/ Maureen Maroney

Name: Maureen Maroney

Title:   Vice President

Signature Page to Second Increase and Amendedment Agreement

(Transocean Inc.)



 

M&T Bank, as a Lender

 

 

 

By: /s/ Edward Tierney

Name: Edward Tierney

Title:   Senior Vice President

Signature Page to Second Increase and Amendedment Agreement

(Transocean Inc.)



 

Nordea Bank Abp New York Branch, as a Lender

 

 

 

By: /s/ Henning Lyche Christiansen

Name: Henning Lyche Christiansen

Title:   Senior Vice President

 

 

By: /s/ Martin Lunder

Name: Martin Lunder

Title:   Managing Director

 

 



Signature Page to Second Increase and Amendedment Agreement

(Transocean Inc.)



 

NIBC BANK N.V., as a Lender 

 

 

 

By: /s/ Sven de Veij

Name: Sven de Veij

Title:   Managing Director

 

 

 

By: /s/ Erwin Keller

Name: Erwin Keller

Title:   Associate Director



Signature Page to Second Increase and Amendedment Agreement

(Transocean Inc.)



 

BARCLAYS BANK PLC, as a Lender 

 

 

 

By: /s/ Sydney G. Dennis

Name: Sydney G. Dennis

Title:   Director

 

 





Signature Page to Second Increase and Amendedment Agreement

(Transocean Inc.)



 

The Standard Bank of South Africa Limited, as an Additional Lender

 

 

 

By: /s/ Pablo Gonzalez-Spahr

Name: Pablo Gonzalez-Spahr

Title:   Executive



Signature Page to Second Increase and Amendedment Agreement

(Transocean Inc.)



 

ANNEX A.

ADDITIONAL COMMITMENTS

 

 

Lender

Additional Commitment

 

The Standard Bank of South Africa Limited

$

10,000,000

 

 

 

TOTAL ADDITIONAL COMMITMENTS

$

10,000,000

 

 



 



 

ANNEX B.  

 

Schedule 1.1-C

 

COMMITMENT AMOUNTS AS OF JULY 15, 2019

 

 

 

 

 

PART I.  Lender

Commitment

Percentage

 

Citibank, N.A.

$


175,000,000

12.773723%

 

Citicorp North America, Inc.

$


25,000,000

1.824818%

 

Wells Fargo Bank, National Association

$


182,500,000

13.321168%

 

Goldman Sachs Bank USA

$


182,500,000

13.321168%

 

DNB Capital LLC

$


125,000,000

9.124088%

 

Morgan Stanley Senior Funding, Inc.

$


125,000,000

9.124088%

 

Nordea Bank ABP New York Branch

$


100,000,000

7.299270%

 

Crédit Agricole Corporate and Investment Bank

$


100,000,000

7.299270%

 

Skandinaviska Enskilda Banken AB (publ)

$


95,000,000

6.934307%

 

Barclays Bank PLC

$


75,000,000

5.474453%

 

M&T Bank

$


75,000,000

5.474453%

 

SpareBank 1 SR-Bank ASA

$


65,000,000

4.744526%

 

NIBC Bank N.V.

$


35,000,000

2.554746%

 

The Standard Bank of South Africa Limited

$


10,000,000

0.72993%

 

 

 

 

 

 

TOTAL COMMITMENTS

$


1,370,000,000

100.000000%

 

 

 

 

 

PART II.  Initial Issuing Bank

L/C Subcommitment Amount

 

Citibank, N.A.

$

150,000,000

Wells Fargo Bank, National Association

$

125,000,000

Crédit Agricole Corporate and Investment Bank

$

50,000,000

DNB Bank ASA, New York Branch

$

100,000,000

 

 

